Judgments and orders of filiation reversed, without costs of this appeal to either party, and the denial of the motion to open the default reversed and motion granted and case remitted to Children’s Court for trial. Memorandum: While attorneys in cases in the Children’s Court should make every effort to be ready for trial on the days for which such cases are set down, we recognize that, under the special circumstances of this case, the request for an adjournment was reasonable in view of counsel’s engagement in Supreme Court and the request should have been granted. All concur. (Appeal from judgments and orders of Erie Children’s Court adjudging defendant to be the father of two children of complainant and directing him to pay for their support, in a filiation proceeding.) Present — Kimball, J. P., Williams, Bastow, Goldman and Halpern, JJ.